DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   	       
2.1.	Applicant’s Amendment to Claims and Remarks filed on October 27, 2021 are acknowledged. 
2.2.	Claim 3 has been canceled. Claims 4- 23 have been withdrawn. Claims 1 and 2 are active.
2.3.	 Claim 1 has been amended by introducing new limitations with respect to presence of specific catalysts, phosphoric acid ester as additive and SPI (second  processing index). Thus, scope of Claim 1 has been changed by instant Amendment. 
2.4.	Support for the amendment of Claim 1 was found in Applicant’s Specification
 ( see PG PUB US 2019/0309161 , see [0096]-[0099]). 
Therefore, No New Matter has been added with instant Amendment. Therefore, Claims 1 and 2 are active and will be examine on the merits.    
 2.5.	In view of the amendment to Claim 1, which changed scope of this claim, New Grounds of Rejection are introduced as explained below. Consequently, it is appropriate to make   instant Action Final.
Claim Rejections - 35 USC § 112
3.	Claims 1 and 2 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear SPI  can have value of 10. In this respect note that because FPI is in range from 1.1. to 1.29 and because SPI = FPI – HC ( heat of crystallization = 2.5 J/g to 0.9 J/g) x (amount of additive as phosphoric acid ester  in wt% - positive number in range from 1 ppm to 3,000 ppm ( see Applicant's PG PUB US 2019/0309161,  [0140] , other words max amount is 0.03 wt %)  = 1.29 – (2.5 X 0.03)  = 1.215, but cannot be 10 as claimed by Applicant.  In addition note that subtraction of positive number from positive FPI cannot produce result for SPI higher than value of FPI.
	Therefore, scope of Claims 1 and 2 is indefinite.                             
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Yoon et al  ( KR 20100079504 – Abstract, Translation and Original document are attached).
4.1.	Regarding Applicant’s Claims 1-2, Yoon  disclosed copolymerized polyester comprising  as a diol component neopentyl glycol in the preferable range from 25 to 65 mol %, ethylene glycol in the range from 35 – 75  mol %  ( see Example 1, wherein only NPG and EG are used as glycol component). Polyester is also comprising terephthalic acid ( see Example 1)  as it required by Applicant's Claim 2.  
4.2.	Regarding viscosity of the polyester  Yoon stated that polyester has viscosity in range from  0.45 to 1.35 dL/g, wherein IV of 0.79 dL/g is exemplified ( see Table  1 in Original document). 
overlapping amounts as disclosed by Applicant's specification.
4.3.	Regarding  First processing Index note that : 
Minimum value based on low end of NPG range is :  (NPG 25 )/100 = 0.25 + 0.79 = 1.04 – First processing Index.
Maximum value based on high end of NPG range is :  (NPG 65 )/100 = 0.65 + 0.79 = 1.44 - First processing Index. Both amounts overlapping with  value of SPI as claimed by Applicant in Claim 1.
4.4.	In addition note that because Yoon  disclosed substantially same polyester , which comprises  same amounts of same monomers, and same IV ( 0.79 dL/g exemplified), than this polyester will inherently has same properties, including same Heat of Crystallization. 
4.5.	Therefore, Yoon  disclosed polyesters based on same diol component and acid component, wherein all monomers are present in greatly overlapping ranges and exemplified polyester of same IV.
 Therefore, Yoon anticipated Applicant’s claimed subject matter.
4.6. 	Alternatively, Yoon  renders Applicant’s claimed subject matter obvious as it established in the art: “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and it would be expected that polyester as taught by Yoon would have same Heat of Crystallization and same SPI due to presence same l monomers and additives in overlapping ranges because: "  a  .
   Response to Arguments
5.	Applicant's arguments filed October  27, 2021  have been fully considered but they are  moot in view of New Grounds of Rejections and also not persuasive with respect to presence of alleged unexpected results.
6.1. 	Regarding Applicant's argument based on alleged presence of unexpected results note that  properties as " surface hardness, chemical resistance, and the like" are not a part of Applicant claimed subject matter. 
	Therefore, at least for this reason, Applicant's arguments are not commensurate with scope of claimed subject matter.
6.2.	In addition, Applicant's Specification evaluated " calendering workability" based on  thickness uniformity – this parameter also absent from Applicants claimed subject matter which is directed to polyester composition and not specific calendered sheet with specific "thickness uniformity". However, " calendering workability" is process limitation, rather than compositional limitation, which is the Applicant's claimed subject matter. 
In addition note that variation of this  parameter ("thickness uniformity")  could be associated with variation of processing parameters ( temperature, pressure , speed of extrusion, contacted pressure and gap  and others)  during production of the article and choice of the equipment. 
	Regarding "economical efficiency", note that: "The fact that a combination would not be made by businessmen for economic reasons does not mean that a person of 
	However, it was shown above that exemplified polyester of Yoon  has same composition, same viscosity and same First processing index as claimed by Applicant. 
At least for reasons above, Applicant's arguments were found unpersuasive.                      
                          Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763